DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-35, 37-39, 44, 45, 61, 64-67, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (USPN 89742317) in view of Erickson et al. (USPN 6210290).
	Regarding claim 21, Griffen discloses a club head having body and a shim 60.  The body has a heel portion 16, toe portion 18, top-line portion 12, a rear portion 45, a face portion 30, a sole portion 14, a sole bar 45, and a cavity 40.  The sole bar defines a rearward portion of the sole portion and the cavity is defined by a region of the body rearward of the face portion, forward of the rear portion, above the sole portion, and below the top-line portion.  A lower undercut region is defined within the cavity rearward of the face portion, forward of the sole bar, and above the sole portion wherein a lower ledge extends above the sole bar to further define the lower undercut region.  An upper undercut region is defined within the cavity rear of the face portion, forward of an upper ledge and below the top-line portion wherein the upper ledge extends below the top-line 3 (See Column 4, lines 41 through 63).  Erickson notes that the volume improves the center of gravity, feel, and flexibility of the club head.  One having ordinary skill in the art would have found it obvious to have an internal cavity with the volume noted above, as taught by Erickson et al., in order to improve the center of gravity, feel, and flexibility of the club head.
	Regarding claim 22, Griffen discloses the shim being separately formed from and affixed to the body (See Figure 6).
	Regarding claim 23, Griffen discloses the shim bonded to an exterior surface of the body (See Figure 6).
	Regarding claim 24, Griffen discloses the shim providing additional support to the top-line portion (See Figure 6).
	Regarding claim 32, Griffen shows the opening of the cavity having an area projected onto the face being more than half, moreso more than 75% of the area of the shim as projected onto the face portion (See Figures 6 and 7).  The ledges reduce the opening such that 100% of the cavity cannot be projected.
	Regarding claim 33, see the above regarding claim 32.
	Regarding claim 34, see the above regarding claim 32.
	Regarding claim 35, see the above regarding claim 32.

	Regarding claim 38, see the above regarding claim 32.
	Regarding claim 39, see the above regarding claim 32.
	Regarding claim 44, Griffen discloses no portion of the shim directly contacting the face portion (See Figure 6).
	Regarding claim 45, Griffen discloses at least a portion of the cavity separating the shim from the face portion (See Figure 6).
	Regarding claim 61, Griffen discloses a filler material within the lower undercut region and extending from the heel to the toe portions (See Column 3, lines 20 through 33).
	Regarding claim 64, Griffen disclose the shim received by the toe portion.
	Regarding claim 65, see the above regarding claim 21.
	Regarding claim 66, see the above regarding claim 24.
	Regarding claim 67, Griffen discloses the face portion welded to the body (See Column 3, lines 20 through 33).
	Regarding claim 71, see the above regarding claim 61.
Claims 47 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (USPN 89742317) in view of Erickson et al. (USPN 6210290) further in view of Takechi (USPN 8012040).
	Regarding claim 47, Griffen in view of Erickson et al. does not disclose the face portion thickness.  Takechi discloses an iron-type club head having a face portion with a thickness of 1.58 to 2.8mm (See Paragraph bridging columns 3 and 4).  One having 
	Regarding claim 72, Griffen in view of Erickson et al. does not disclose an inverted cone region on the face portion.  Takechi discloses an iron-type club head having an inverted cone region on the rear surface of the face portion located in the ideal striking location (See Paragraph bridging columns 3 and 4 and Figures 7A-&C).  One having ordinary skill in the art would have found it obvious to have an inverted cone region on the face portion, as taught by Takechi, in order to improve energy transfer between the golf ball and the club head.  
Claims 42 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (USPN 89742317) in view of Erickson et al. (USPN 6210290) further in view of Taylor et al. (USPN 8920261).
	Regarding claim 42, Griffen in view of Erickson et al. does not disclose the shim being 3 dimensional.  Taylor et al. discloses an iron club head having a shim 34 being three dimensional (See Figure 2).  One having ordinary skill in the art would have found it obvious to have the shim three dimensional, as taught by Taylor et al., in order to create a decorative effect.
	Regarding claim 58, Griffen in view of Erickson et al. does not disclose if the shim is attached by tape.  Taylor et al. discloses an iron club head wherein the shim 34 is attached to the club head by double-sided adhesive tape (See Column 3, lines 52 through 58).
62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (USPN 89742317) in view of Erickson et al. (USPN 6210290) further in view of Bazzel et al. (USPN 8535176).
Regarding claim 62, Griffen in view Erickson et al. does not disclose the type of filler.  Bazzel et al. discloses an iron club head having a filler material wherein the filler material is foam (See Column 4, lines 34 through 49).  One having ordinary skill in the art would have found it obvious to have the filler made of foam, as taught by Bazzel et al., in order to fill the hollow cavity.
Allowable Subject Matter
Claims 1-20 and 73 are allowed.
Claims 25-31, 36, 40, 41, 43, 46, 48-57, 59-61, 63, and 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711